Citation Nr: 1629159	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating for bilateral hearing loss in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969 and from September 1980 to November 1981.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued a noncompensable rating for bilateral hearing loss.  The case has since been transferred to the RO in Louisville, Kentucky.

In December 2010, the Board remanded this issue for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by obtaining an interpretation of the September 2007 private audiological evaluation by a VA audiologist and readjudicating the issue of entitlement to a compensable rating in a May 2011 rating decision and Supplemental Statement of the Case (SSOC).

The May 2011 rating decision granted a higher rating of 10 percent, effective October 17, 2005, the date of the claim for an increased rating.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran submitted a January 2016 correspondence in which he inquires as to the status of the issues of service connection for sociopathic antisocial personality disorder and depression with possible thought disorder; for a psychiatric disorder (claimed as posttraumatic stress disorder and paranoid schizophrenia); and for a skin condition (claimed as jungle rot).  The Veteran had submitted a Notice of Disagreement in November 2011, and a Statement of the Case was provided in May 2014.  However, he failed to perfect the appeal by submitting a VA Form 9, and the time to do so has now expired.  The January 2016 correspondence can be liberally construed to have raised these issues, which have not been adjudicated by the Agency of Original Jurisdiction (AOJ) in response.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence of record includes September 6, 2007, audiometric results that reflect level III in the Veteran's right ear and level IV in his left ear, and no other objective testing results evaluating his bilateral hearing loss.


CONCLUSION OF LAW

For the entirety of the period on appeal, the criteria for a disability rating for bilateral hearing loss in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters on January 23, 2006, and March 20, 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in this case, the Veteran is incarcerated with a long-term sentence.  Incarcerated veterans, however, are entitled to the same care and consideration given to their fellow veterans.  Those who adjudicate claims of incarcerated veterans must tailor their assistance to the peculiar circumstances of confinement.  Bolton v. Brown, 8 Vet. App. 185; Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board has satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.

In addition, the RO scheduled a VA examination for the Veteran in June 2007.  However, the Veteran was not able to attend due to the Department of Correction policies, but instead submitted a September 2007 audiological examination report from the University of Connecticut.  See VBMS, 5/23/07 Correspondence; 11/6/07 Correspondence.

In his May 2016 appellate brief, the Veteran requested a remand for a new VA examination as the last examination was stale due to the passage of time.  However, the Board notes that the duty to obtain a new examination is triggered when the available evidence of record indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  There is no duty to remand simply because of the passage of time since an otherwise adequate VA examination was conducted.  Id.  In this case, the evidence of record reflects that the Veteran obtained hearing aids at his September 2007, audiological evaluation.  See 4/21/11 Private Treatment Records (100 pages) at 26.  Subsequent mental health records note other health issues, such as hypertension, osteoarthritis, cardiac palpitations, musculoskeletal pain, hepatitis C, and gastroesophageal reflux disease under Axis III, but stop reflecting hearing loss after February 2009.  As such, the contemporaneous evidence indicates that the Veteran stopped complaining of his bilateral hearing loss.

Additionally, the Veteran is incarcerated with a long-term sentence and is not able to attend a VA examination, as was demonstrated when a VA examination was previously scheduled in June 2007.  Unfortunately, VA does not have any authority over other medical centers, such as the University of Connecticut, and cannot order an examination to be done for VA disability purposes at a non-VA facility.  As such, a remand for a VA examination is futile as the Veteran would not be able to attend such an examination.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a preliminary matter, the Veteran contends that his disability rating for bilateral hearing loss was improperly decreased from 10 percent to 0 percent. See VBMS, 11/24/06 Correspondence (NOD); 12/13/06 Correspondence.  However, the Board finds that this is not the case, as shown by the following explanation of the procedural history of this issue.

The Veteran's bilateral sensorineural hearing loss with tinnitus was granted service connection in June 1971 and assigned a noncompensable rating, effective April 20, 1971.  A March 1982 rating decision addressed the bilateral hearing loss and tinnitus as two separate issues, increasing the tinnitus from a noncompensable rating to 10 percent (the maximum rating), effective November 6, 1981; and continuing a noncompensable rating for bilateral hearing loss.  The October 2006 rating decision currently on appeal before this Board continued the noncompensable rating for bilateral hearing loss.  Based on the September 2007 puretone testing and speech recognition results, a May 2011 rating decision increased the disability rating for bilateral hearing loss to 10 percent, effective October 17, 2005, under 38 C.F.R. § 4.85, Diagnostic Code 6100.

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id.

Table VIA is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Id.

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.

The Veteran contends that his bilateral hearing loss warrants a higher evaluation than his current evaluation at 10 percent.  See VBMS, 3/4/16 Statement in Lieu of VA 646; 5/10/16 Appellate Brief.

Treatment records provided by the Department of Corrections reveal that the Veteran complained of hearing issues, was assessed to be hard of hearing and hearing impairment, and was provided a hearing test.  See VBMS, 4/21/11 Private Treatment Records (100 pages), p. 49, 97; 4/21/11 Private Treatment Records (100 pages), p. 9, 26.

The Veteran was provided an audiological evaluation at the University of Connecticut on September 6, 2007, which was solely for the purpose of evaluating his hearing and determining whether a corrective device would improve his hearing, and not for VA disability purposes.  See VBMS, 11/6/07 Private Treatment Record; 2/12/08 Private Treatment Record (9/6/07 audio).  The audiologist found the Veteran's bilateral sensorineural hearing loss to be of greater severity in the left ear, and recommended bilateral hearing aids.  See 2/12/08 Private Treatment Record.  The audiometric results were depicted in a graph format with no further interpretation or explanation.  Speech discrimination results were 84 percent in the right ear and 80 percent in the left ear, but the test or standard used was not indicated.  In addition, the audiologist noted that the Veteran complained of hearing volume, high frequency ticking, trouble following conversations, background noise, and tinnitus.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (VA audiological examination reports, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability).

In May 2011, a VA audiologist reviewed the Veteran's claims file and interpreted the September 2007 audiometric results as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
40
65
65
70
60
LEFT
40
70
85
95
72.5

Although the averages were not provided at the time of the audiological examination, they have been calculated as instructed in 38 C.F.R. § 4.85(d) and correspond to the average decibel loss considered by the RO in May 2011.  The VA audiologist stated that the September 2007 puretone testing revealed a mild to moderately severe sensorineural hearing loss in the right ear, and mild to profound sensorineural hearing loss in the left ear.  Additionally, although speech discrimination testing revealed 84 percent in the right ear, and 80 percent in the left ear, there was no indication whether the Maryland CNC list was used.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  While the September 2007 examination report did not specify whether the controlled speech discrimination test was based on Maryland CNC, the Board affords the Veteran reasonable doubt and assumes that the September 2007 speech discrimination testing was based on the Maryland CNC word list.  Therefore, application of 38 C.F.R. § 4.85, Table VI results in the assignment of level III for the right ear and level IV for the left ear.  Application of the levels of hearing impairment in each ear to 38 C.F.R. § 4.85 Table V produces a 10 percent rating.  That is, the combination of level III in the right ear and level IV in the left ear results in a 10 percent rating.

Therefore, even giving the Veteran the benefit-of-the-doubt, the Board finds that the objective audiological evidence of record does not demonstrate that the Veteran's bilateral hearing loss warrants a disability rating in excess of 10 percent for the entirety of the appeal period.

The Board acknowledges the Veteran's contentions that a higher disability rating is warranted for his bilateral hearing loss.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  In this case, lay persons are not competent to provide evidence as to more complex medical questions and, specifically, are not competent to provide objective evidence measuring the degree of hearing loss.  The Board reiterates that hearing impairment disability ratings are assigned by a mechanical application of audiological testing results to the tables provided by the applicable regulations, as described and applied in the analysis above. See 38 C.F.R. §§ 4.85, 4.86.  The Board does not doubt that the Veteran's hearing impairment results in the symptoms described; however, such descriptions, alone, do not convert to a compensable disability rating.

Accordingly, a disability rating in excess of 10 percent is not warranted for bilateral hearing loss for the entirety of the appeal period.  There is no basis for any further staged rating of the Veteran's disability.  Hart, supra.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


